DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 9, 13-16, 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Grantham (US 7,460,126) in view of Harris (US 7,716,249).

Referring to claims 1-2, 13 and 21, Grantham discloses a system (fig. 1, system 100) comprising: a buffer (fig. 3, reading stage 210) including: a first allocated portion (fig. 3, queue 321) associated with a first thread (fig. 3, thread 1 313); and a second/third allocated portion (fig. 3, queue 322) associated with a second thread (fig. 3, thread 2 314); and direct memory access DMA engine (6:35-42, DMA) coupled to the buffer, the DMA engine to: in response to receiving a request (fig. 4, stripe 303 to processing stage 215).

deallocate the amount of space from the first allocated portion of the buffer (fig. 4, TX2 get I1; fig. 5, queue 406), to produce deallocated space (fig. 4, I1.I2._._._ -> I2._._._, I1 deallocated after TX2; fig. 5, deallocated I1/I2 space for TX2/TX3); and 
shift the deallocated space to a fourth allocated portion/the third allocated portion (6:59-67, transaction blocked portion, e.g, queue 406 shift from I1/I2 allocated for TX2/TX3 to unallocated and blocked of TX4) within the buffer, the fourth allocated portion unassociated (6:65-7:14, blocked buffer not used by transaction from keyboard and display threads; e.g., queue 406 with blocked TX4 is unassociated with keyboard 402 and display thread 404) with the first thread and the second thread.
Grantham and Harris are analogous art because they are from similar problem solving area in multithreads execution. At the time of the filing, it would have been obvious to a person of ordinary skill in the art, having the teachingof Grantham and Harris before him or her to modify the shared memory of Grantham to include the shared memory allocation/deallocation scheduler of Harris, thereafter the shared memory is shared between allocation and deallocation threads using scheduler. The suggestion and/or 

	As to claims 4, 13 and 18, Grantham discloses the system of claim 1, wherein the first thread/first video channel is associated with a first display peripheral (fig. 5, output 541) and the second thread/second video channel is associated with a second display peripheral (fig. 5, output 542).

	As to claim 5, Harris discloses the system of claim 1, wherein shifting the second allocated portion of the buffer maintains contiguity of allocated portions of the buffer and concatenates free space at an end of the buffer (fig. 4, deallocated space).

	As to claim 9, Grantham discloses the system of claim 1, wherein the DMA engine is configured to deallocate the amount of space from the first allocated portion upon a sync event (4:46-61, synchronized media output) for the first thread.

	As to claim 14, Grantham discloses the vehicle of claim 13, further comprising a memory (fig. 1, memory 115) coupled to the 

	As to claims 15-16, Grantham discloses the vehicle of claim 13, further comprising: a first/safety-critical processor (fig. 1, media processor 120) coupled to the display subsystem; a second/general purpose processor (fig. 1, CPUs 110) coupled to the first processor and to the display subsystem; and a third/general purpose (fig. 1, CPUs 110) processor coupled to the first processor and to the display subsystem.

	As to claim 19, Grantham discloses the vehicle of claim 18, the display subsystem further comprising: a first overlay manager (fig. 5, rendering node 521) coupled to the first video channel; and a second overlay manager (fig. 5, rendering node 522) coupled to the second video channel.

Allowable Subject Matter
Claims 3, 6-8, 10-12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The inclusion of claim feature of “the DMA engine generates an indication when contiguity of the allocated portions is established after deallocating the amount of space” as in claims 3 and 6. 
The feature of “in response to receiving the second request, … upon a sync event for the second thread” as in claim 10. 
The claim feature of “the first frame rate is less than the second frame rate” as in claim 17. 
Further, an example of contiguity is similarly shown as illustrated in fig. 3. The sync and frame rate operations as described in paras. 0041-0050.

Response to Arguments
Applicant’s arguments have been fully considered, but they are not deemed to be persuasive.

Applicant argues that Harris does not disclose “deallocate the amount of space from the first allocated portion of the buffer, to produce deallocated space; and shift the deallocated space to a fourth allocated portion within the buffer, the fourth allocated portion unassociated with the first thread and the second thread” as required in independent claims (pp.9-10).


Conclusion
This action is made final. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire in three months from the mailing date of this action.  In the event a first reply is filled within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shortened statutory period, then the shortened statutory period will expire on the date of the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than six months from the date of this final action.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182